Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-15-00485-CV

                               IN THE INTEREST OF B.L.B., et al.

                     From the 81st Judicial District Court, Wilson County, Texas
                                 Trial Court No. 14-02-0060-CVW
                       Honorable Melissa Uram-Degerolami, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 30, 2015

DISMISSED FOR WANT OF JURISICTION

           Appellant Terrell Lynn Bush seeks to appeal from a final order terminating his parental

rights. An appeal from such an order is accelerated. See TEX. FAM. CODE ANN. § 263.405. The

trial court entered the final order of termination on May 13, 2015. Because this is an accelerated

appeal, the notice of appeal was due on June 2, 2015. See TEX. R. APP. P. 26.1(b) (requiring notice

of appeal to be filed within twenty days after the judgment is signed in an accelerated appeal; filing

of a motion for new trial does not extend the appellate deadline). A motion for extension of time

to file the notice of appeal was therefore due on June 17, 2015. See TEX. R. APP. P. 26.3 (providing

a fifteen-day grace period after the deadline for filing notice of appeal). Appellant filed his notice

of appeal on July 31, 2015, well after the deadlines for filing the notice of appeal and motion for

extension of time to file the notice of appeal had expired. See id. Once the period for granting a
                                                                                    04-15-00485-CV


motion for extension of time under Rule 26.3 has passed, a party can no longer invoke the appellate

court’s jurisdiction. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).

       On August 20, 2015, this court ordered appellant to show cause in writing within thirty

days why this appeal should not be dismissed for want of jurisdiction. Appellant responded by

letter stating that he did not know the appeal was accelerated. The fact that appellant’s notice of

appeal was filed late and after expiration of the period for requesting an extension deprives this

court of jurisdiction in this matter. Id. Accordingly, the appeal must be dismissed for want of

jurisdiction. See TEX. R. APP. P. 42.3(a).


                                                 PER CURIAM




                                               -2-